ORDER STAYING JUDGMENT
WHEREAS on the 14th day of April 1980 criminal complaints for threatening, assault, battery and improper influence in official and political matters, were filed against WILSON C. PHILLIPS by the Navajo Nation through the Prosecution Department.
WHEREAS, the trial was held in this matter on Wednesday, September 10, 1980 in the District Court of the Navajo Nation, at Shiprock, New Mexico before Judge Harry Brown;
WHEREAS, a verdict of guilty was rendered by the jury on all counts and;
WHEREAS, following the rendering of the verdict in this case the defendant WILSON C. PHILLIPS was sentenced as follows:
Title 17, N.T.C. §314(a) 1 Assault - 180 days or $500.00 fine;
Title 17, N.T.C. §316 Battery - 180 days or $500.00 fine;
Title 17, N.T.C. §361 Improper Influence in Official and Political Matters - 180 days or $500.00 fine; and
Title 17, N.T.C. §310(a)(l) Threatening - 90 days or $250.00 fine.
WHEREAS, no motion was made by the defendant through his counsel for reconsideration or suspension of sentence or probation and;
WHEREAS, no motion was made by the defendant for correction or reduction of sentence or a new trial nor has an appeal been taken by the defendant from the judgment and sentence and;
WHEREAS, on September 11, 1980 retired Judge Virgil L. Kirk, Sr., acting as Judge for the District Court of the Navajo Nation at Shiprock suspended the sentence given to the defendant WILSON C. PHILLIPS on September 10, 1980 by Judge Harry Brown without motion or notice and;
WHEREAS, such action by Judge Virgil L. Kirk, Sr., is arbi*25trary, capricious, and not based upon the law and Court Rules of the Navajo Nation.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:
1. The judgment suspending sentence and establishing a fine schedule entered below by Judge Virgil L. Kirk, Sr., on September 11, 1980 be and the same hereby is stayed.
2. The judgment of conviction entered hereinbelow and the sentence imposed on September 10, 1980 by the Honorable Harry Brown, be in the same hereby is reinstated.
3. In the event that the defendant wishes to make application for any post conviction relief, including reconsideration of the judgment and sentence, such a motion shall be made as provided in the rules of this court. Any and all such motions shall be directed to the Honorable Harry Brown, Judge of the District Court of the Navajo Nation.
4. The Navajo Division of Public Safety are directed to apprehend the defendant WILSON C. PHILLIPS, and remand him to the jail at Ship rock.